Citation Nr: 1019492	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Propriety of reduction of the appellant's VA compensation 
benefits based upon incarceration, effective from December 
14, 1991, to October 16, 1995.

[The matter of whether clear and unmistakable error was 
committed in a November 1980 Board decision will be the 
subject of a separate Board decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1970 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
RO in Detroit, Michigan, which implemented a July 2007 Board 
decision granting a 100 percent rating for chronic adjustment 
disorder with posttraumatic stress disorder (PTSD) prior to 
September 24, 2002.  The RO assigned a 100 percent rating as 
of the date of service connection, September 24, 1990, 
reducing the payment to a 10 percent rating on December 14, 
1991, and resuming the 100 percent payment on October 16, 
1995, on the basis of imprisonment for a felony conviction.  

The appellant testified before the undersigned at a November 
2009 hearing in Washington, D.C.  A transcript has been 
associated with the file.

The appellant has requested an apportionment of his 
compensation payments in favor of his daughter.  The Board 
REFERS this claim to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board granted service connection for chronic 
adjustment disorder with PTSD in a March 1999 decision.

2.  The RO implemented the grant of service connection in an 
April 1999 rating decision, assigning an initial disability 
rating of 10 percent.

3.  In April 1999, the RO proposed reducing the appellant's 
disability payments due to incarceration for a felony 
effective from December 14, 1991, to October 16, 1995.

4.  The RO implemented the proposed reduction for 
incarceration for a felony conviction in a June 1999 
decision, of which the appellant was notified in that same 
month.  

5.  The appellant did not file a Notice of Disagreement as to 
the June 1999 decision.

6.  There is no reason to toll the statute of limitations of 
one-year to file a Notice of Disagreement as to the June 1999 
decision.

7.  The appellant already received compensation payments 
equal to the 10 percent rating for the period between from 
December 14, 1991, to October 16, 1995.

8.  The grant of a 100 percent initial disability rating for 
chronic adjustment disorder with PTSD did not alter any 
material findings made in the June 1999 decision.

9.  The appellant's current appeal is an attempt to obtain de 
novo review of the findings made in the June 1999 decision 
implementing the incarceration reduction.


CONCLUSIONS OF LAW

1.  The June 1999 decision, implementing the incarceration 
reduction for a felony conviction, effective from December 
14, 1991, to October 16, 1995, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Initial disability rating awards and compensation 
payments are distinct and separate questions of law and fact.  
See 38 U.S.C.A. §§ 1114, 5313 (West 2002 & Supp. 2009); 
Snyder v. Nicholson, 489 F.3d 1213, 1217-1219 (Fed. Cir. 
2007).

3.  The grant of a revised award of compensation did not 
vitiate the finality of the June 1999 decision regarding 
reduction of compensation payments for felony incarceration.  
38 U.S.C.A. § 1114, 5313 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.665 (2009).

4.  The appellant has already received the maximum allowable 
payment for a combined rating in excess of 10 percent from 
December 14, 1991, to October 16, 1995, while incarcerated 
for a felony conviction.  38 U.S.C.A. § 1114, 5313; 38 C.F.R. 
§ 3.665.

5.  The appellant's instant appeal seeking de novo review of 
the reduction in compensation payments due to incarceration 
for a felony conviction constitutes a freestanding earlier 
effective date claim in an attempt to overcome the finality 
of an unappealed RO decision.  See Rudd v. Nicholson, 20 
Vet.App. 296, 299 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant challenges the application of a reduction in 
payments from December 14, 1991, to October 16, 1995, due to 
his incarceration for a felony conviction, to an award of a 
100 percent initial disability rating for chronic adjustment 
disorder with PTSD.  On full review of the claims file, the 
Board concludes that the appellant's appeal is barred as a 
matter of law and must be dismissed.

The present appeal arises as the last issue remaining from a 
claim for service connection for an acquired psychiatric 
disorder.  The appellant sought to reopen a previously denied 
claim in September 1990, which was ultimately reopened and 
granted as chronic adjustment disorder with PTSD by the Board 
in a March 1999 decision.  At the same time, the Board also 
granted an increased rating of 30 percent for a left wrist 
fracture and entitlement to pension benefits.  In that 
decision, the Board noted that the claims file reflected a 
period of incarceration that had not been addressed by the RO 
in calculating the appellant's compensation benefits.  

Prior to the March 1999 Board decision and during the period 
of his incarceration, the appellant had been service-
connected for a healed fracture of the left radius and 
ununited fracture of the distal left ulna, rated 20 percent 
disabling, and a scar of the left wrist, rated as 
noncompensably disabling.  His combined rated was 20 percent.  
The Board also notes that the appellant had also been granted 
service connection for degenerative changes of the left 
elbow, rated as 10 percent disabling, effective April 1997, 
outside the time period relevant in this case.  

The March 1999 Board decision instructed the RO to take the 
incarceration into consideration when paying the awarded 
compensation for the newly granted psychiatric claim.  Under 
38 C.F.R. § 3.665(a) (2009), any person who is incarcerated 
in a federal, state, or local penal institution in excess of 
60 days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, an appellant who has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 1114(a) (West 2002); see also 38 U.S.C.A. § 5313 
(West 2002).  

For purposes of 38 C.F.R. § 3.665, a felony is any offense 
punishable by death or imprisonment for a term exceeding one 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  In addition, no 
award of compensation shall be reduced or otherwise adversely 
affected unless the beneficiary has been notified of such 
adverse action and has been provided a period of 60 days in 
which to submit evidence for the purpose of showing that the 
adverse action should not be taken.  38 C.F.R. §§ 
3.103(b)(2), 3.105(h) (2009).  The Board notes that, while 
38 C.F.R. § 3.665 was revised in 2003, it is substantively 
identical to the prior version for the purposes of this 
appeal.  See 38 C.F.R. § 3.665 (1999); see also 68 Fed. Reg. 
34542, June 2, 2003.

The RO prepared two notices for the appellant in April 1999.  
First, the RO sent the appellant a rating decision 
implementing the granted service connection, increased rating 
and pension benefits, but not disbursing the award.  The RO 
then sent the appellant notice that the RO was proposing to 
reduce his benefits due to incarceration for a felony 
conviction.  

The appellant objected to the proposed reduction in an April 
1999 letter.  He stated that his incarceration had been 
common knowledge and that no overpayment should be created.  
Second, he argued that he had a minor daughter and requested 
that the money be apportioned to her, instead of withheld 
entirely.  

The RO implemented the reduction in a June 1999 decision 
authorizing payment of the award.  The appellant's combined 
disability award was adjusted to reflect the ratings granted 
in the April 1999 rating decision and to reflect his 
incarceration.  As the appellant's combined rating was 
greater than 10 percent, the RO reduced his payment to the 10 
percent rate effective between December 1991 and October 
1995, as adjusted for legislative increases.  The record does 
not reflect the creation of an overpayment.

The appellant filed a January 2000 statement, in which he 
disagreed with rating for his left arm, the effective date 
for the grant of pension benefits and the assigned rating for 
his chronic adjustment disorder with PTSD.  At the same time, 
he filed a claim for a total disability rating based on 
individual unemployability.  

The appellant filed a February 2000 statement, seeking an 
earlier effective date for pension benefits, an apportionment 
for his daughter for his period of incarceration, RH 
insurance benefits, association of his Social Security 
Administration records with the claims file, and a total 
disability rating due to individual unemployability.

The appellant filed a July 2000 statement, in which he 
disagreed with the reduction and the April 1999 rating 
decision.  He contended that he had been entitled to a 
temporary total rating for hospitalization during a period of 
1990 which was not considered, identified a second temporary 
total rating period in 1991 which he thought was incorrect, 
again requested apportionment for his daughter and objected 
to the effective date of the grant of pension benefits.  

The RO developed the apportionment claim in March and April 
2000.  Notice was provided to B.H., the mother and guardian 
of the appellant's daughter.  The appellant and B.H. filed 
responses to the RO's requests for information.  The 
appellant's statements again indicated that he had been 
imprisoned from 1991 to 1995.  The RO denied the 
apportionment claim in August 2000.

The appellant's remaining appeals continued.  Ultimately, the 
appellant was provided a retroactive 100 percent disability 
rating for his service-connected chronic adjustment disorder 
with PTSD effective September 4, 1990, pursuant to a July 
2007 Board decision granting a rating in excess of 10 percent 
prior to and on and after September 24, 2002.  This decision 
was implemented in an October 2007 rating decision, which 
reduced the appellant's payments to the 10 percent amount 
effective December 14, 1991, and restored the 100 percent 
payment effective October 16, 1995, due to incarceration for 
a felony conviction in excess of 60 days.  The appellant 
objected to this reduction, leading to the instant appeal.  

The instant appeal arises from a granted claim for service 
connection.  Claims for service connection are comprised five 
elements: (1) the claimant's status as a veteran; (2) 
existence of a current disability; (3) nexus between the 
disability and the claimant's qualifying service; (4) degree 
of disability; and (5) effective date of the disability.  See 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Determinations may be made as to all or some of these 
elements, depending on a grant or denial of service 
connection, respectively.  

A variety of other benefits may be claimed in addition to 
service connection, creating additional, related questions of 
fact and law.  For example, where a claim of service 
connection results in a grant, and the claimant may challenge 
the initial rating and seek a temporary total rating due to 
hospitalization for a service-connected disability or due to 
convalescence for a service-connected disability.  See 
38 C.F.R. §§ 4.29, 4.30 (2009).  The temporary total ratings 
are made without regard to the ratings schedule, and contain 
their own effective date provisions.  See id.  The 
determination regarding temporary total ratings would result 
in a separate rating decision as to that issue, while the 
initial disability rating would continue in appellate status.  
In another context, the award of service connection for a 
secondary condition does not necessarily result in identical 
effective dates for service connection or increased ratings.  
See Ross v. Peake, 21 Vet. App. 528 (2008).  In both 
instances, temporary total ratings and secondary service 
connection, the additional issues are determined based on 
distinct factual findings and evaluated under different legal 
standards.  

In this case, the incarceration reduction is made as to 
payments of compensation where the veteran-beneficiary has 
been incarcerated beyond the 60 days for a felony conviction.  
38 C.F.R. § 3.665, supra.  The regulation contains its own 
procedures and safeguards, with its own effective date 
provisions.  In contrast, the initial disability rating is 
dependent on the ratings schedule and on the effective date 
rules governing disability ratings.  See 38 C.F.R. § 3.400 
and Part 4.  The RO may make findings on the incarceration 
reduction without awaiting resolution of the initial ratings 
because they involve distinct legal and factual questions.  
The Board also notes that the incarceration reduction is not 
dependent on the particulars of the disability award apart 
from a single question, the claimant's combined rating while 
the reduction is in force.  In this case, the RO determined 
that the appellant should receive the maximum payment 
allowable under 38 C.F.R. § 3.665 during his period of 
incarceration.  

If an element is not appealed within one year of an adverse 
determination or a determination that the claimant disagrees 
with, then the determination becomes final.  38 U.S.C. §§ 
7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 19.26, 
20.201 (2009).  A claimant may appeal one element, such as 
the effective date of service connection, while not appealing 
another, such as the initial disability rating.  See, e.g., 
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where the 
claimant challenged only the effective date of service 
connection).  

The Board concludes that the appellant's instant appeal of 
the incarceration reduction concerns factual findings and 
legal conclusions that were not appealed within one year of 
the adverse determination.  In April 1999, the RO informed 
the appellant that his benefits, including the disability 
rating for his service-connected chronic adjustment disorder 
with PTSD would be adjusted for the period from December 14, 
1991, to October 16, 1995, due to his incarceration for a 
felony conviction.  The June 1999 decision notified the 
appellant that his payments would be reduced to the 10 
percent rate authorized under 38 U.S.C.A. § 1114(a) as in 
effect between December 1991 and October 1995.  The June 1999 
notice letter informed the appellant that if he disagreed, he 
should write to the RO and explain his disagreement, 
enclosing a VA Form 4107, Notice of Procedural and Appellate 
Rights.  The appellant did respond, disagreeing with other 
portions of the April and June 1999 decisions.  The appellant 
stated at least three times, in April 1999 and January and 
February 2000, that he wanted the benefits to be apportioned, 
not that the determination as to incarceration was incorrect.  
In fact, the appellant agreed that he had been incarcerated 
for a felony, not only in those statements but in his 
statement in support of an apportionment claim in July 2000.  
The Board notes that the appellant urged that his benefits be 
apportioned.  Under 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665, 
no apportionment may be made without findings of 
incarceration for a felony beyond 60 days.  The Board further 
finds that the appellant did not express disagreement with 
the June 1999 incarceration reduction within one year of the 
notice of that decision.  

The Board has also considered whether the one-year Notice of 
Disagreement filing requirement may be tolled for equitable 
reasons.  There is no statutory or regulatory authority to 
toll the Notice of Disagreement filing deadline.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201; see also Percy v. 
Shinseki, 23 Vet.App. 37, 44 (2009) (noting that the 
statutory language for the NOD filing time limit is mandatory 
and jurisdictional in nature).  This leaves only the 
possibility of a constitutional violation meriting equitable 
tolling due to the appellant's psychiatric condition.  
Barrett v. Shinseki, 22 Vet.App. 457, 461 (2009).  The 
appellant is service-connected and rated as totally disabled 
due to a psychiatric condition for the time from April 1999, 
when he was notified of the proposed reduction, to June 2000, 
when the window to appeal the reduction closed.  VA is 
clearly on notice that the appellant has significant 
psychiatric difficulty.  The appellant's statements, however, 
show a working knowledge of the VA benefits system and the 
ability to challenge determinations with which he disagreed.  
Furthermore, the appellant has successfully pursued appeals 
arising from the April 1999 rating decision implementing the 
Board's grant of service connection.  Thus, during the 
relevant period, the appellant demonstrated the mental acumen 
and knowledge necessary to participate meaningfully in the 
appellate process.  The Board finds that there are no reasons 
to toll the statute of limitations for equity.  In the 
absence of a timely Notice of Disagreement or reasons to toll 
for equity, the Board concludes that the June 1999 decision 
implementing the incarceration reduction is final.  See 38 
U.S.C.A. §§ 7104, 7105.

Having determined that the June 1999 decision implementing 
the incarceration reduction is final, the Board must 
determine what effect, if any, that finality has on the 
appellant's instant appeal.  

The Federal Circuit has reviewed the provisions of 
38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 and determined that 
disability rating "awards" are legally distinct and 
separate from "payments" in the context of incarceration 
reductions.  Snyder v. Nicholson, 489 F.3d 1213, 1217-1219 
(Fed. Cir. 2007).  Thus, "payments" are not among the five 
elements of service connection.  See Collaro, supra.  The 
Board concludes that the appellant's appeal of the April 1999 
assignment of the initial disability rating for his chronic 
adjustment disorder with PTSD did not preserve the issue of 
the incarceration reduction of the compensation payments 
between December 14, 1991 and October 16, 1995.  The June 
1999 decision, in effect, determined that, as to compensation 
payments made for the period from December 14, 1991, to 
October 16, 1995, the assigned disability rating was in 
excess of 10 percent and that payments for that period would 
be capped at the 10 percent rating payment then in effect.  

While the RO subsequently implemented a 100 percent 
disability rating for chronic adjustment disorder with PTSD 
prior to September 2002, this determination did not change 
the underlying facts surrounding the period from December 14, 
1991, to October 16, 1995; the Veteran's combined service 
connected disability rating still exceeded 20 percent and the 
Veteran's prior felon conviction had not been overturned or 
reduced.  Accordingly, the appellant's payments for the 
period remain capped at the statutory 10 percent rate then in 
effect.  The Board notes that these payments have already 
been disbursed.  

If the appellant did not timely appeal the payment reductions 
or the effective dates of such reduction within one year of 
being notified of such in June 1999, then the appellant may 
not now file a claim for de novo review of those 
determinations.  In considering a similar issue, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a decision assigning an effective date for service 
connection has become final, a claimant may not properly 
file, and VA has no authority to adjudicate, a freestanding 
earlier effective date claim in an attempt to overcome the 
finality of an unappealed RO decision.  See Rudd v. 
Nicholson, 20 Vet.App. 296, 299 (2006).  The Court reasoned 
that to allow such claims would vitiate the rule of finality.  
Id.  Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  

While the Rudd decision considered the application of 
different effective date regulations, the Board considers the 
analysis persuasive.  The appellant's combined rating for the 
period from December 14, 1991, to October 16, 1995, in the 
April 1999 rating was 40 percent and the incarceration 
reduction capped payments at the 10 percent rating amount 
under 38 U.S.C.A. § 1114(a) in the June 1999 decision.  The 
appellant did not appeal the capping of his compensation 
payments at the 10 percent rate.  If the appellant may now 
claim that he was not incarcerated or that the effective 
dates are incorrect, he would vitiate finality as to those 
determinations.  Such a claim would violate the reasoning and 
holding of Rudd.  The only question that could be reviewed 
without vitiating finality is whether the appellant received 
the correct payment amount depending on whether he was 
compensated at the correct rate under 38 U.S.C.A. § 1114(a).  
In the case of a veteran with a service-connected disability 
rated at 20 percent or more, a veteran incarcerated for a 
felony shall not be paid an amount that exceeds the rate 
under 38 U.S.C.A. § 1114(a), which is at the rate of 10 
percent.  38 C.F.R. § 3.665(d).  If a disability evaluation 
is less than 20 percent, the veteran shall receive one-half 
the rate of compensation payable under 38 U.S.C.A. § 1114(a).  
38 C.F.R. § 3.665(d).  The Board notes that, had the 
appellant been receiving a combined 10 percent for the period 
under prior ratings and been paid half the 10 percent rate 
under 38 U.S.C.A. § 1114(a), a grant of an increased rating 
would not entitle the appellant to fresh de novo 
consideration of the questions of felony incarceration beyond 
60 days or the effective dates thereof.  The Board could only 
entertain appeals that change the facts relative to the 
amount of the payments, not that the reduction is appropriate 
or the effective dates of the reduction in payments.  In this 
case, the appellant had already received the maximum benefit 
of a 10 percent rating under 38 U.S.C.A. § 1114(a).  The 
Board finds that the eventual grant of an initial 100 percent 
award for chronic adjustment disorder with PTSD had no effect 
on the amount of the payments made to the appellant and this 
latter action does not result in any change to the 
determination made in June 1999.  Thus, the Board concludes 
that the finality of the June 1999 decision prevents review 
of the incarceration reduction on a de novo basis.  

The Board has also considered the statutory and regulatory 
requirement that no award of compensation shall be reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  38 
C.F.R. §§ 3.103(b)(2), 3.105(h), 3.665(a).  When discussing 
the withholding of compensation under 38 U.S.C.A. 
§ 5313(a)(1), the Federal Circuit noted that if an 
incarcerated veteran is re-rated at a higher combined 
disability rating at some future time, he would see no 
increase in his payable benefits while he remains 
incarcerated, but he would nevertheless have been "awarded" 
increased compensation for the purposes of the VA 
regulations.  See Snyder, 489 F.3d at 1219.  The Snyder case 
appears to anticipate a future increased rating claim, as 
opposed to the initial rating at issue here.  See id.  In the 
present case, the reduction procedure was followed in April 
1999, with notice to the appellant regarding of the proposal, 
notice that his benefits may be apportioned and an 
opportunity to respond.  This notice of reduction pertained 
to the contemporaneous grant of an initial rating.  Rather 
than suspend the rating from going into effect while the 
appellant challenged the initial rating, the RO proceeded to 
determine that the payments would be reduced to the 10 
percent rate.  The Board finds that the RO followed the 
appropriate procedures at the time.  The subsequent revision 
of the award does not alter the fact that the award was 
reduced only following observance of due process.  See 38 
C.F.R. §§ 3.103(b)(2), 3.105(h), 3.665(a).  Once the process 
has been observed as to an award, there is no indication that 
the process must be restarted upon revision of that same 
award.  The Board concludes that observance of the 38 C.F.R. 
§ 3.665 procedures was not necessary prior to the October 
2007 implementation rating decision.

In sum, the Board finds that the appellant's initial 
disability award for a chronic adjustment disorder with PTSD 
was reduced in conformity with due process under 38 C.F.R. 
§ 3.665 for incarceration for a felony conviction beyond the 
60th day from December 14, 1991, to October 16, 1995, in a 
June 1999 decision.  The appellant was provided notice of his 
appellate rights in that month.  The appellant did not file a 
Notice of Disagreement to the June 1999 decision.  There is 
no basis for equitable tolling the finality of the June 1999 
decision.  The Board concludes that the June 1999 decision is 
final.  The Board further finds that the subsequent increased 
initial rating was a grant of a separate legal issue and did 
not pertain to the issues decided in June 1999 pertaining to 
the capping of his benefits payments at the 10 percent 
rating.  The finality of the June 1999 decision is not 
vitiated.  

Finally, the Board finds that the October 2007 rating 
decision implementing the 100 percent rating was a revision 
of the award of compensation previously reduced under 
38 C.F.R. § 3.665 by the June 1999 decision.  The appellant's 
filing of a Notice of Disagreement as to the October 2007 
rating decision, which indicated that the appellant's 
payments would be made in conformity with the June 1999 
decision, requests, in essence, de novo review of the factual 
determinations made in the June 1999 decision.  The Board 
concludes that such review is barred due to the finality of 
the June 1999 decision.  See Rudd, supra.  Accordingly, the 
Board finds that the appellant's appeal is a free-standing 
claim for de novo review of the June 1999 incarceration 
reduction decision.  The Board concludes that the appellant's 
appeal must be dismissed as a matter of law.  See id.  

The Board has identified two remaining, outstanding issues 
that must be considered, an argument regarding payment of 
withheld compensation and notice to potential apportionment 
beneficiaries.  The appellant's 2008 Notice of Disagreement, 
filed by his-then attorney, argues that, while the reduction 
in payments was appropriate, once the incarceration was 
complete, the RO should release the withheld amount to the 
appellant.  The representative, however, did not cite any law 
or regulations to support these contentions.  The Board finds 
this argument unavailing.  The reduction in payment 
provisions of 38 C.F.R. § 3.665(a) do not anticipate deferred 
payments of the full disability awards, but reduced payments 
without any "catch up" monies after incarceration ends.  
Treatment of withheld payments as payable upon release is 
contrary to the structure of the regulation.  For example, 
withheld monies will be paid a veteran's spouse or dependent 
children through apportionment, but this money is not 
recoverable by VA or the veteran upon release.  Thus, the 
claimant would be able to recover the full payment amount 
even after the monies were distributed to others.  The 
regulation authorizes "catch up" payment of withheld 
payments only in the event of withholding pursuant to a later 
overturned conviction.  See 38 C.F.R. § 3.665(m); see also 
Dixon v. Nicholson, 20 Vet.App. 544 (2006).  There is no 
reason for authorizing "catch up" payments if the veteran 
would receive the money on release, regardless of whether the 
release was based on an overturned conviction or completion 
of the required sentence.  The Board concludes that return of 
withheld payments is not warranted.  

Second, the appellant, in pursuing the instant appeal, has 
again asked that, if the incarceration reduction is affirmed, 
that the lost benefit be apportioned to his daughter.  Under 
certain circumstances, a veteran's compensation may be 
apportioned to dependents, including dependent children.  38 
U.S.C.A. § 38 C.F.R. § 5307; 38 C.F.R. § 3.450.  When a 
veteran's compensation is reduced due to incarceration, VA 
will inform the veteran of the rights of the veteran's 
dependents to an apportionment while the veteran is 
incarcerated.  38 C.F.R. § 3.665(a).  The RO decided an 
apportionment claim for the appellant's daughter in August 
2000.  As the Board has determined that no additional process 
is warranted for the revision of the award of compensation, 
there is no additional process warranted for a reduction in 
benefits.  The 38 C.F.R. § 3.665 procedure is not triggered 
for potential apportionment beneficiaries.  No notice to the 
appellant's daughter was required.  Additionally, the 
appellant is not adversely affected by the grant or denial of 
an apportionment award, he is not his daughter's legal 
guardian, and he has no personal stake in an apportionment 
claim, now that the Board has determined that the appellant's 
claim that no reduction occur must be dismissed.  The Board 
finds that the appellant does not have standing to pursue 
such a claim on behalf of his daughter.  See Belton v. 
Principi, 17 Vet. App. 209, 211 (2003).  No action has been 
taken as to this claim by the RO since the appellant began 
asking for apportionment again in 2008.  As noted in the 
Introduction, the Board refers an apportionment claim to the 
RO for appropriate action.  The Board has no other 
jurisdiction to act on this claim.  

In light of the foregoing, the Board concludes that the 
appellant's claim is barred as a matter of law.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  Additionally, the Board's determination 
means that the Board cannot consider the underlying merits of 
the incarceration reduction decision.  Consequently, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The reduction of the appellant's disability compensation 
benefits due to incarceration was proper and the appellant's 
appeal is dismissed.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


